                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:99-MJ-210-BR




     UNITED STATES OF AMERICA

         v.                                                                ORDER

     SHEROD H. MAIR




       This matter is before the court on respondent’s pro se motions “to authorize (direct)

withdraw[al] of appointed counsel.” (DE ## 158, 159.) Respondent seeks new counsel because

current counsel has not had contact with him in over two years and “has failed to renew efforts in

bringing the civil health risk assessment before the purview of the court.” (DE # 159, at 2.) As a

result, according to respondent, “there has been a complete breakdown in communication”

between them. (Id.)

       Respondent is currently represented by the Office of the Federal Public Defender. The

Office of the Federal Public Defender has an expertise in this area, representing most persons

appearing before this court for 18 U.S.C. § 4243 proceedings, like respondent. Although

respondent has not had a hearing in four years, his recent risk assessment reports indicate

minimal change in his behaviors (including violent ones), a continued lack of insight into his

mental illness, and continued difficulty voluntarily complying with his medication regime. (See

DE ## 148, 156.) Under these circumstances, it is not surprising that during this time counsel

has not filed a motion on respondent’s behalf seeking a hearing under 18 U.S.C. § 4247(h).

While it is regrettable counsel may not have had contact with respondent for a prolonged period,
the court concludes the circumstances here do not warrant appointment of new counsel.

Respondent’s motions are DENIED.

       This 30 December 2019.




                                    __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge




                                              2
